UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1325


ARLENE A. SMITH-SCOTT,

                Debtor - Appellant,

          v.

HOWARD BANK; U.S.    BANK   NATIONAL   ASSOCIATION;   GEORGE   W.
LIEBMANN, TRUSTEE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-03423-RDB)


Submitted:   May 31, 2016                  Decided:   August 8, 2016


Before KING and THACKER, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Arlene A. Smith-Scott, Appellant Pro Se. George W. Liebmann, Orbie
Ray Shively, LIEBMANN & SHIVELY, PA, Baltimore, Maryland; Craig
Burton Leavers, Hunt Valley, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arlene    Smith-Scott   appeals   the   district   court’s   order

dismissing her appeal from the bankruptcy court’s order approving

the bankruptcy trustee’s motion for sale of a parcel of real

property, and affirming the bankruptcy court’s order denying her

motion to alter or amend the order converting her Chapter 11

bankruptcy case to one under Chapter 7.       The bankruptcy trustee

has moved to dismiss the appeal as moot and as barred by res

judicata.    We have reviewed the submissions relative to the motion

to dismiss and have determined that Smith-Scott’s appeal from the

order approving the sale has been rendered moot by the sale of the

property to a good faith purchaser.    See 11 U.S.C. § 363(b) (2012);

Dev. Co. of Am. v. Adamson Co. (In re Adamson Co.), 159 F.3d 896,

897 (4th Cir. 1998) (holding that lessor’s failure to obtain stay

of bankruptcy court’s order authorizing sale of debtor’s assets

and assumption and assignment of debtor’s lease to a good faith

purchaser rendered moot the lessor’s appeal from the authorization

order).     Accordingly, we grant the motion to dismiss in part and

dismiss this portion of the appeal.

     As to the appeal from the order denying reconsideration of

the order converting the bankruptcy case to Chapter 7 from Chapter

11, we have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Smith-Scott v. Liebmann, No. 1:15-cv-03423-RDB (D. Md.

                                  2
A.K. Marsh. 18, 2016).   In light of this disposition, we deny Smith-

Scott’s motion for a stay pending appeal and her motion to appoint

a single judge for the purpose of expediting a decision on her

motion for a stay. We also deny Smith-Scott’s motion for extension

of time to file a reply brief.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                 DISMISSED IN PART;
                                                   AFFIRMED IN PART




                                 3